                  Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 1 of 16


Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint



                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                                District of Connecticut

                                                                 - - - - - Division


                       SUBVERSE, INC.                                       )         Case No.
                                                                            )                        (to be filled in by the Clerk's O.ffice)
                                                                            )
                              Plaint/f!M
                                                                            )
(Write the.fi;ll name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot.fit in the space above,           )         Jury Trial: (check one)    D Yes D No
please write "see attached" in the space and attach an additional           )
page with the.fid! list of names.)
                                                                            )
                                 -v-
                                                                            )
         EMILY MOLLI and ROCCO CASTORO
                                                                            )
                                                                            )
                                                                            )
                               Defendant(s)                                 )
(Write the full name of each defendant who is being sued. If the            )
names of all the defendants cannot/it in the space above, please
                                                                            )
write ''see attached" in the space and attach an additional page
with the.fit!! list of names.)                                              )


                               THE DEFENDANT'S ANSWER TO THE COMPLAINT

I.        The Parties Filing This Answer to the Complaint
          Provide the information below for each defendant filing this answer or other response to the allegations in the
          plaintiffs complaint. Attach additional pages if needed.
                                Name                                    Emily Molli                               Rocco Castoro
                                Street Address                                            6174 Glen Oak St.
                                City and County                                           Los Angeles, Los Angeles County
                                State and Zip Code                                        California, 90068
                                Telephone Number                        847-909-0337                              352-538-6846
                                E-mail Address                          EmilyMolliVideo@gmail.com                  rcastoro2@gmail.com


II.       The Answer and Defenses to the Complaint
          A.         Answering the Claims for Relief

                     On a separate page or pages, write a short and plain statement of the answer to the allegations in the
                     complaint. Number the paragraphs. The answer should co1Tespond to each paragraph in the complaint,
                     with paragraph 1 of the answer corresponding to paragraph 1 of the complaint, etc. For each paragraph
                     in the complaint, state whether: the defendant admits the allegations in that paragraph; denies the
                     allegations; lacks sufficient knowledge to admit or deny the allegations; or admits certain allegations
                     but denies, or lacks sufficient knowledge to admit or deny, the rest.
                                                                                                                                                Page 1 of 7
                  Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 2 of 16


Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint


          B.         Presenting Defenses to the Claims for Relief

                     Write a short and plain statement identifying the defenses to the claims, using one or more of the
                     following alternatives that apply.


                     1.        The court does not have subject-matter jurisdiction over the claims because (briefly explain
                               why there is nofederal~questionjurisdiction or diversity~of-citizenship jurisdiction; see the complaintformfor more
                               information)




                     2.        The court does not have personal jurisdiction over the defendant because (brief~v explain)
                               Castoro and I are not residents of Connecticut.I spent fewer than four months working in
                               Connecticut. We had no employment agreement specifying our engagement with the company
                               would be governed by the laws of Connecticut while other employees did have that agreement.


                     3.        The venue where the court is located is improper for this case because (briefly explain)
                               The Company has not operated in Connecticut since CEO Pool relocated operations in Oct
                               2019, after 4 months. From Oct 2019 to May 2020, operations were relocated to Pennsylvania.
                               From May 2020 to Jan 2021, the allegations' time period, operations were relocated to California


                     4.        The defendant was served but the process-the form of the summons-was insufficient because
                                (briefly explain)




                     5.        The manner of serving the defendant with the summons and complaint was insufficient because
                                (briefly explain)




                     6.         The complaint fails to state a claim upon which relief can be granted because (briefly explain why
                                the.facts alleged, even if true, are not enough to show the plaintiffs right to recover)

                               The amount requested from my co-defendant and I is the approximate amount of money that I
                               helped raise the company in 2019. The 2020 budget presented to the CEO in late 2019 and
                               amount spent on production and staff throughout 2020 fell far short of $1.2 million.


                     7.         Another party (name)                                                               needs to be joined (added)
                                in the case. The reason is (briefly explain why joining another party is required)




                                                                                                                                          Page 2 of 7
                  Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 3 of 16


Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint



                               a.         If the basis for subject- matter jurisdiction is diversity of citizenship, state the effect of
                                          adding the other party:
                                          The other party is a citizen of the State of (name)
                                          Or is a citizen of (foreign nation)                                           The amount of
                                          damages sought from this other pa1iy is (specify the amount)


                               b.         If the claim by this other party is based on an alleged violation of a federal
                                          constitutional or statutoty right, state the basis:
                                          This action was brought two months after Castoro and I made whistleblower complaints
                                          with the SEC regarding fraud and self-dealing. An exhibit submitted with Pool's affidavit
                                          directly references my belief Pool may attempt to interfere with an SEC investigation.


          C.         Asserting Affirmative Defenses to the Claims for Relief

                     Identify an affirmative defense or avoidance that provides a basis for the defendant to avoid liability for
                     one or more of the plaintiffs claims even if the basis for the claim is met. Any affinnative defense or
                     avoidance must be identified in the answer. Include any of the following that apply, as well as any
                     others that may apply.

                     The plaintiffs claim for (specijj, the claim)




                     is barred by (identijj, one or more of the f ollowing that app~v):

                     1.         Accord and satisfaction (briefly explain)




                     2.         Arbitration and award (briefly explain)




                     3.         Assumption of risk (briefly explain)




                     4.         Contributory or comparative negligence of the plaintiff (briefly explain)




                     5.         Duress (briefly explain)



                                                                                                                                  Page 3 of 7
                  Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 4 of 16


Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint




                     6.        Estoppel (brie.fly explain)




                     7.        Failure of consideration (briefly explain)




                     8.        Fraud (briefly explain)




                     9.        Illegality (brit4ly explain)




                     10.        Injury by fellow employee (b riefly explain)




                     11.        Laches (Delay) (brie.fly explain)




                     12.        License (briefly explain)


                                                - --       ....   ···---·-·--------·-·--------   -   -- .. ·····--------------·



                     13.        Payment (briefly explain)




                     14.        Release (briefly explain)




                     15.        Res judicata (briefly explain)




                                                                                                                                  Page 4 of 7
                  Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 5 of 16


Pro Sc 3 (Rev. 12/16) The Defendant's Answer to the Complaint



                     16.       Statute of frauds (briefly explain)




                     17.       Statute of limitations (briefly e:,.plain)




                     18.        Waiver (hrie/ly <>.xplain)




                     19.       Other (briefly explain)




          D.         Asserting Claims Against the Plaintiff (Counterclaim) or Against Another Defendant
                     (Cross-Claim)

                     For either a counterclaim against the plaintiff or a cross-claim against another defendant, state briefly the
                     facts showing why the defendant asserting the counterclaim or cross-claim is entitled to the damages or
                     other relief sought. Do not make legal arguments. State how each opposing party was involved and
                     what each did that caused the defendant harm or violated the defendant's rights, including the dates and
                     places of that involvement or conduct. If more than one counterclaim or cross-claim is asserted, number
                     each claim and write a short and plain statement of each claim in a separate paragraph. Attach
                     additional pages if needed.

                     1.         The defendant has the following claim against the plaintiff (~pecijjl the claim and explain it;
                                include a furth er statement of jurisdiction, if needed):
                                In 2019, Pool & Ottman misled investors & officers about employment terms and the company's
                               projections & operations. Pool allowed Ottman to charge inflated "rent" rates to an entity they
                               both had stakes in. They did this without a contract in place & penalized my protests against it.
                               .Ibr:_()llgll 20_?Q: ?J Pool_f!li~!~cJ _me 8. C:::_c3§>!()~0 apqut rn_cln_cig~rn~f'lfrole~ & _tile stc1t~ qfth~ _b<:>arq. ___ _

                     2.         The defendant has the following claim against one or more of the other defendants (specify the
                                claim and explain it; include a f urther statement a/ j urisdiction, if needed):




                     3.         State briefly and precisely what damages or other relief the party asserting a counterclaim or
                                cross-claim asks the court to order. Do not make legal arguments. Include any basis for
                                claiming that the wrongs alleged are continuing at the present time. Include the amounts of any
                                actual damages claimed for the acts alleged and the basis for these amounts. Include any
                                punitive or exemplary damages claimed, the amounts, and the reasons tbat are alleged to entitle
                                the party to actual or punitive money damages.



                                                                                                                                                  Page 5 of 7
                   Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 6 of 16


Pro Se 3 (Rev. 12/ 16) The Defendant's Answer to the Complaint


                                a.         The defendant asserting the counterclaim or cross-claim against (specify who the claim is
                                           against)   Plaintiff                                             alleges that the following
                                           injury or damages resulted          (specify):
                                          Plaintiffs management has prevented me and Castoro from collecting unemployment
                                          insurance payments, causing rent, utilities, student loan, and credit payments to be
                                          missed. Plaintiffs management caused damage to our professional relationships
                                          thmugh n_Q11-pc3yment pf y_e Q99($. Jm_<;!Jc:1lse acc;u$c1tiQl:l$. oJ.prole$siona1 . mis_cqnd uct_.

                                b.         The defendant seeks the following damages or other relief (specif.)>):
                                          Reimbursement with interest on company expenses incurred after Jan 6, 2021.
                                          Outstanding contractor payments paid with interest. Plaintiff ceases use of SCNR brand
                                          and other intellectual property developed by Castoro that were subject to terms of an
                                          a_greement for _slqwityJh;;1t were 1,JtJrnetby PJ;;1intiff, 8.ack:Pf!Y.fromJan 7, 2O21Jo_pre$enL

III.      Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this answer: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opp01iunity for further investigation or discovery; and (4) the answer otherwise complies with the requirements
          ofRule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. 1 understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:                      07/05/2021


                     Signature of Defendant
                                                             ·-·-·f., . .k). eilh--
                     Printed Name of Defendant                   Emily Mo11i                      Rocco Castoro


           B.        For Attorneys

                      Date of signing:


                      Signature of Attorney
                     Printed Name of Attorney
                      Bar Number
                     Name of Law Firm
                      Street Address
                      State and Zip Code


                                                                                                                                       Page 6 of 7
                  Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 7 of 16


Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint


                     Telephone Number
                     E-mail Address




                                                                                   Page 7 of 7
      Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 8 of 16


21-cv-000555                                                                       Molli & Castoro


                               II. A Answering the Claims for Relief


Your Honor,
Co-defendant Rocco Castoro and I believe Plaintiff fails to state a claim for which relief can be
granted. The first four paragraphs of this Answer broadly address Paragraphs 24-32 of
Plaintiff's Complaint, undermining in short order the thrust of Plaintiff's allegations as meritless
and riddled with demonstrable falsehoods. This is followed by a granular, point-by-point
rebuttal to Plaintiff's allegations that includes additional facts and context.


1. In the first count alleging fraud, Plaintiff Subverse, Inc. claims I unjustly enriched myself
   through the "fraudulent using [sic] Plaintiff's funds" for my own benefit. Castoro and I deny
   this allegation. In November 2019, Castoro submitted a budget for staff and production that
    he would manage if he joined full-time in 2020. In Jan. 2020 Pool enthusiastically and
    immediately approved Castoro's first pass at the company's annual budget, replying to
    Castoro that he would forward it to me. Pool's only follow-up question was whether crew
    meals and production craft services had been included in the budget, which I affirmed.
    Pool never added Castoro to the company bank accounts, despite multiple requests and
    subsequent promises to do so and Molli's communication to Pool that relying on a single
    company credit card for all expenses was untenable. Given our hectic schedules amid a
    grueling 2020 news cycle that sometimes had Castoro and I covering stories in locations
    across the country from one another while, in many cases, overseeing separate field crews.


2. Key to Plaintiff's allegation above is Paragraph 19, which claims that I "made unauthorized
    withdrawals and gave money or hired individuals, which directly contradicted the
    instructions [Molli] had been given by the Plaintiff's senior management." Castoro and I
    deny this allegation. Pool did not relay any such instructions - or any instructions
    whatsoever regarding the company's finances or content - despite the he had throughout
    2020 to voice such concerns at multiple in-person meetings, on conference calls, or via
    email to Subverse, Inc. 's accounting firm with whom Pool never interacted or engaged. All
    the while, Pool maintained administrator access to Subverse Inc. 's payroll system and bank
    accounts. By default, Subverse lnc.'s online payroll system - Gusto - alerts
    administrators to every contractor's onboarding and each of their payments in real-time.
    Production and other job-related expenses were handled according in line with standards
    at professional media and production companies (Castoro was formerly the editor-in-chief
    of VICE Media), reimbursed after-the-fact so long as details receipts were provided and the
    expenditure production-related. All parties discussed and agreed to this familiar standard at


                                                                                               1 of 9
      Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 9 of 16


21 -cv-000555                                                                        Molli & Castoro


   a February 2020 meeting attended by Castoro, Pool , Ottman, and I in New Jersey. As is
   standard, Subverse, lnc.'s payments to crew and other contractors were released
   according to the terms of their scope of work and corresponding invoice.


3. In Count Two Plaintiff alleges unjust enrichment, drawing from statements made in
   Paragraphs 1-26. Castoro and I deny this allegation. We maintain that neither of us have
   enriched ourselves through Subverse, Inc., before or after our unexpected termination. The
   equipment referenced , as addressed with New York attorney Wylie Stecklow in February
   2020, is secure and has remained unused since early Jan. at the California address to
   which the majority of Subverse, Inc. 's equipment was shipped throughout 2020 - the
   address that served as the company's nerve center and de facto headquarters between
   May 2020 and January 2021 (largely do to COVID). Castoro and I remain on standby for
   more information regarding arrangements for its retrieval. As mentioned to Stecklow,
   neither Molli nor I have the funds to ship the equipment across the country, and we are
   under no obligation to do so. Furthermore, in a November 2020 Facebook Messenger
   exchange Pool details his extensive in-home studio setup while suggesting that production
   for a planned Subverse, Inc., daily news show could easily be staff and run out of Pool's
   Maryland home while Castoro and I continued our investigative projects and set meetings
   for HBO and Netflix re: a documentary series about the 2020 pandemic, in which Castoro,
   a California-based cinematographer, and I spent three months on the road in a small RV
   that we had fashioned into a mobile production unit, filming a country in disarray during the
   most deadly pandemic in a century. To our knowledge, Pool continues to maintain total
   control of Subverse, Inc. 's bank account, payroll system, and You Tube channel. For all
   intents and purposes, there is nothing preventing Pool from continuing Subverse's
   production and news gathering operations. Yet he has done nothing with the company
   since our termination.


4. Count Three alleges bad faith, claiming Castoro and I had engaged in "deceptive conduct
   out of self-interest, with the intent to mislead or deceive the Plaintiff into letting [us] steal
   the Company and its assets". Castoro and I deny this allegation. The claim that we
   intended to "steal" the company is baseless and contradicts one of Pool's main
   proclamations at a September 2020 board meeting, recorded with all parties consent at his
   New Jersey home - namely, that he would "give" us the company if investors didn't
    "expect" him to be involved. The March 2020 Subverse Inc. board meeting (the minutes of
   which Pool attached to the affidavit he submitted alongside the complaint) held by Castoro
   and was in accordance with company bylaws, was a direct response to Pool and Ottman's


                                                                                                 2 of 9
      Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 10 of 16


21-cv-000555                                                                         Molli & Castoro


   previous falsifying of corporate documents and ignoring my protest of a special board
   meeting they had held without quorum, being that Ottman was removed from the board in
   April 2020 for self-dealing. As such, I requested that Ottman provide proof he was
   reinstated to the board or otherwise deemed to act as an authorized representative on
   behalf of the company. He ignored my requests. Contrary to Plaintiff's baseless allegation,
   the steps Castoro and I took following our correspondence with Wylie Stecklow were taken
   to prevent further harm to the company's operations arising from Pool's bad faith, unfair
   dealing, and gross misrepresentations of actions we have taken to to ensure the company
    does not suffer more harm at the hands of Pool as investors who feel they may have been
    misled by Pool reportedly explore legal options for restitution .


5. Paragraph 4 claims that on January 6, 2021 , Castoro and I "began broadcasting
information [we] knew to be private information from third party that [we] knew could be
defamatory and or false." We deny this allegation. Castoro took care to redact personal
information from materials I obtained as an authorized administrator for Chris and Tim Pool's
MediaTemple account - forensics that show this suite includes dozens of what we and leading
cybersecurity experts believe to be highly malicious domains jointly registered and
administrated by Chris and Tim Pool. Plaintiff claims Pool and Ottman had told us to "cease
these activities". At no time did Pool or Ottman tell us to cease doing any activities, nor is it clear
what activities to which they may be making reference. Ottman called Castoro and I on January
7, 2021, and expressed dissatisfaction with Castoro's recent tweets. On the call Ottman
explicitly mentioned one in which Castoro made reference to his belief that Overstock.com
founder Patrick Byrne, who according to himself and news reports was sitting alongside the
likes of Gen. Michael Flynn and disgraced lawyer Sidney Powell held late-night Dec. 2018 crisis
meeting at the White House in which strategies like seizing voting machines were discussed
as they ginned up desperate strategies to disrupt the certification of Joe Biden as the winner of
the 2020 election - ultimately contributing to the chaos and ill-intent that enveloped that day in
Capitol Hill.


6. Continuing Plaintiff's aforementioned misrepresentation of our activities on or around January
5 through January 7 is Plaintiff's assertion that Castoro and I "were discharged by the Plaintiff's
senior management". Yet through present day, neither Castoro nor I have received any
communication from, nor have any idea of the identities of, this so-called "senior management".
Nor do we have knowledge of any employees or contractors having been hired by Subverse,


                                                                                                 3 of 9
     Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 11 of 16


21-cv-000555                                                                       Molli & Castoro


Inc. since our dismissal. In fact, until Castoro and I served with the summons and Pool's
accompanying affidavit, we had received no direct written or verbal indication whatsoever that
we had been terminated - for or without cause. On January 7, the day Plaintiff claims to have
terminated us, Castoro and I called Pool to address the above matters. He did not answer.
January 7 is merely the last date staff received payment, not Plaintiff's opportunity to
retroactively correct their potential violations of California labor law and subsequent acts of
retaliation against Castoro and I. What's more, Plaintiff's recounting of our terminations fails to
mention or acknowledge that our colleague and full-time Subverse, Inc. , producer and reporter
Rebecca Gibian was terminated simultaneously along with us - without warning, written or
verbal notice, or cause. Gibian had no prior knowledge of Castoro's tweets and told us she
hadn 't even read them until after she realized she had been terminated, as the three of us
discussed our options in the immediate aftermath of Jan. 6. Plaintiff has yet to inform Gibian of
her termination or details thereof, verbally or in writing.


7. Plaintiff claims that "instead of returning the assets, which consists of professional camera
equipment and editing equipment, and access to the website itself ... " Subverse lnc.'s website,
subverse.net, is inextricably tied to Ottman's social media website minds.com (essentially a
social media platform with web-publishing capabilities). As such, any update to the Subverse
minds.com account automatically updates the standalone subverse.net website. Both Pool and
Ottman were granted administrator credentials to Subverse lnc.'s Minds.com account in 2019;
therefore, they have since maintained access to publish content on subverse.net. As for the
scnr.com domain, SCNR brand, and trademark, Castoro had negotiated clear parameters with
Pool before his engagement with Subverse, Inc., first as a consultant and later a full-time
employee. Many elements of the SCNR brand were developed by Castoro before his
employment with Subverse Inc. and was subject to an agreement for equity that Plaintiff never
met; one of the matters for consideration as part of this agreement was Castoro's rebranding of
Subverse as an investigative news and documentary platform entity as the Subverse brand
name had been involved in a preexisting trademark dispute with an adult video game named
Subverse and wanted to move away from the original name.


8. Paragraph 4 continues, " .. . the Defendants sent a document purporting to be a Board
Resolution appointing themselves as the new management of Subverse, Inc.", a gross
misrepresentation and reduction of the proceedings that led us to call the special board meeting


                                                                                                  4 of 9
     Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 12 of 16


21-cv-000555                                                                       Molli & Castoro


Castoro and I held. In April 2020, Ottman was removed from his positions as an officer and from
the board in response to his self-dealing of company funds to his now-defunct company Minds
Studios, LLC, in which Pool holds or held a 1O percent stake. Ottman's removal was conducted
under advisement of corporate counsel and in accordance with the company bylaws (as well as
Connecticut General Statutes Sec. 33-766, and Sec. 33-749 regarding removal of officers and
action without a meeting). The document removing Ottman from his positions was signed by
Pool and sent to Plaintiff's corporate counsel. The change in Ottman 's positions is also reflected
in the letter to investors accompanying the 2019 Annual Report, which was reviewed and signed
by all principal parties. Castoro was added to the board by the board of directors, under
advisement of corporate counsel, prior to Ottman's removal. In February 2021, Pool and Ottman
called a special board meeting, which I protested on the grounds that Ottman was not a director,
therefore the meeting had no quorum. I also stated that I believed the meeting would be used to
obstruct an investigation by the SEC due to our complaints filed with the Office of the
Whistleblower. Prior to the meeting, I lodged my formal protest to Pool, New York attorney Wylie
Stecklow, and Subverse, Inc. corporate counsel Jeff Bekiares. I insisted that my protest be
entered into the company record. Pool and Ottman held the meeting and ignored my protest,
marking me on the record as abstaining. In response, I sent a notification of a special board
meeting to Pool and Castoro in accordance with company bylaws. The proceedings of that
meeting, detailed in the minutes, were done in the best interest of the company to prevent
Pool's rogue actions and obstruction of investigations. My demands as a shareholder for
inspection of corporate records went ignored.


9. Paragraph four claims that our "true intent" was "to highjack [sic] the Plaintiff Company and
its' [sic] website for their own purposes." Castoro and I deny this allegation. In multiple
conversations Castoro and I had with Pool throughout 2020, he stated plainly that he should not
be CEO of Subverse, Inc. as his preoccupation with Timcast Media Group, Inc. hindered his
ability to attend to the day-to-day duties of Subverse, Inc. This sentiment was repeated to others
including Castoro, who Pool had personally approved to act on his behalf when rewriting
Plaintiff's bylaws with corporate counsel in March 2020. Pool asked me in April 2020 if I trusted
Castoro to be CEO, to which I responded that I did and that Castoro needed to be given
"golden handcuffs" for the work he had been doing, and Pool agreed. In July 2020, Pool called
SCNR a "burden" to him because of the legal cost of sending the new bylaws to his lawyers to
look over. Pool never stated what specifically he took issue with and never connected us or


                                                                                              5 of 9
      Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 13 of 16


21-cv-000555                                                                          Molli & Castoro


Plaintiff's corporate counsel with his lawyers despite multiple requests. He made the accusation
then that we were trying to steal his companies but would not elaborate what led him to that
belief.


10. Finally, Paragraph 4 concludes that only I had shares in the company and no other
shareholders were allowed to vote on the resolution, but according to Subverse, lnc.'s bylaws,
"any director may be removed for cause by action of the board of directors."


11. Paragraph 14 claims that I became one of Plaintiff's lead reporters "shortly after the founding
of Subverse, Inc." despite the fact I was the only reporter for Subverse, Inc. before, during, and
after its incorporation until I hired and trained staff in 2019. Pool first approached me to start
Subverse in 2017, the same year he established a Subverse entity in New York State which he
later abandoned due to a falling out with one of its principals over equity. Pool established
another Subverse, Inc. entity in New Jersey in 2018, to which I was granted a 5 percent stake
before he abandoned that as well, claiming that it didn't exist because he did not receive the
paperwork. Records from the New Jersey Department of Revenue and Enterprise contradict its
nonexistence.


12. Paragraph 14 also claims that "[r]ealizing that the content that Defendant Molli and others
were creating needed editing, Subverse hired Defendant Castoro to become SCNR content
editor." This is another misleading statement. Pool approached Castoro at the end of October
2019 for his services as the former Editor-in-Chief of VICE Media's global operations. During the
initial discussions, Pool indicated to Castoro that he wanted Castoro to run Subverse and help
demote or push me and Ottman out of Subverse. This lines up with communications from others
who alerted me that Pool intended to remove and replace me. During Castoro's time as a
consultant, he informed Pool he saw no issues with my work.


13. Paragraph 17 claims "Defendants were in Washington D.C. creating a documentary about
former President Donald Trump's rally." I was in D.C. to film the "Stop the Steal" rally as part of a
larger project about influence operations tied to Chinese national Guo Wengui, not knowing the
rally would result in the attack on the Capitol. Plaintiff claims that "[d]uring the historic events at
the United States Capitol, the Defendants began to disseminate private and inappropriate
information which belonged to a third party." There was no information included in the tweet


                                                                                                  6 of 9
     Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 14 of 16


21-cv-000555                                                                      Molli & Castoro


posted by Castoro on January 5 that was private or otherwise "inappropriate". Twitter would
have removed the posts if they contained such information. Plaintiff claims that "[e]ach was
directly told to stop these activities by Subverse's largest shareholder and CEO, Tim Pool", but
at no point did Pool tell me or Castoro to "stop" posting the information. The only demand Pool
made was for me to leave the Capitol and go to his residence over an hour away "as soon as
possible", which I felt to be highly inappropriate due to the coercive and intimidating manner in
which he was communicating with me.


14. Paragraph 18 claims that "[l]nstead of addressing the concerns raised by Tim Pool, the
Defendants ignored good faith communication and began acting as if Subverse, Inc. and its
website, SCNR.com were their own." Castoro and I deny this allegation. Castoro and I
attempted to contact Pool on January 7, which went unanswered. On January 8 I urged Pool to
schedule a time for another call, which he did before quickly reversing course and canceling. He
said at this point such a call was moot, and that I should have called him the day prior. I
answered that Castoro and I had tried to call but that the did not pick up. Pool accused me of
ignoring him, though our messages on January 6 clearly show I promptly responded to his initial
texts earlier in the day - and again when I finished securing and logging footage, just a few
hours before my return flight home to Los Angeles early January 7.


15. Paragraph 18 also claims we "took all the Plaintiff's professional video, computers and
editing equipment to their new home in California, and to date have refused to return the
equipment. " Castoro and I deny this allegation. The vast majority of the equipment in question
was originally shipped to Castoro's home office in Los Angeles, where he has lived since 2015
and which served as the Company's nerve center when I relocated there in May 2020 - largely
due to COVID-related restraints that made it exceedingly difficult to lease reliable and safe office
space. In mid-June, I cleared the rest of the equipment from my former Pennsylvania apartment,
which up until my move to California had served as the company 's office and studio space. I left
some of this equipment and property at Pool's home in Woodbury, New Jersey, and took other
equipment to Los Angeles where the majority of Subverse, lnc.'s staff and contractors live and
work. As discussed with New York attorney Wylie Stecklow in our initial February 2020 phone
call, Castoro and I have neither the financial means or obligation to ship this equipment across
the country, and we shared concerns shipping it to the New Jersey address where Pool no
longer resides (he move to Maryland in October 2020) at the direction of a New York attorney


                                                                                               7 of 9
     Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 15 of 16


21-cv-000555                                                                      Molli & Castoro


who would not provide a signed declaration of representation or specify the names or
professional roles of his alleged clients beyond his purported representation of Subverse, Inc. 's
"ownership." We briefly discussed item retrieval, but he made no further attempts to arrange
pick-up of the equipment and did not attempt to follow-up with us again on the matter. At no
point did Castoro or I refuse to return the equipment. Nor did we conceal its whereabouts or
impede any attempt to retrieve it. Ottman ignored my requests for proof that he was acting an
authorized representative of the company and could make demands regarding company assets,
given his past misuse of Subverse, Inc. financial resources in odd maneuvers of self-dealing.


16. Paragraph 19 also claims that "[i]nstead of producing additional or new content, in the
middle of 2020, the Defendants began to use the money that had been raised to launch
Subverse as if it were their own." Castoro and I vehemently deny this allegation. A mere glance
at Plaintiff's YouTube channel instantly disproves this statement. Castoro and I consistently
produced content throughout 2020. Over the summer and into the fall Castoro, Gibian, and I
produced Revolution Retrospective, a single-camera verite documentary series that followed
civil unrest across the country in the wake of the murder of George Floyd. Other content
published during the time Plaintiff references include commissions from contractors, and the first
two parts of our investigative series into self-proclaimed CCP dissident and alleged double
agent Guo Wengui. Communications between Pool, Ottman, Castoro, and I also show that both
knew full well Castoro, Gibian, and I had been producing two other documentary series to shop
to streaming services through Castoro's manager. The obstacle to this was Pool delaying the
completion of the new corporate bylaws which would give Castoro a path to equity and establish
a subsidiary LLC beneath Plaintiff to silo news and production liability that would arise from
these deals. These terms were agreed upon in our February 2021 meeting and again in March
when email communications show Pool simply wanted to call Subverse, Inc. 's corporate
counsel to authorize Castoro to handle these matters.


17. Plaintiff claims in Paragraph 19 that I "began to use the money as if it were [my] own", and
that I "made unauthorized withdrawals and gave money or hired individuals, which directly
contradicted the instructions she had been given by the Plaintiff's senior management." As
previously stated, Castoro and I deny this allegation for the reasons stated in Paragraph 2 of
this Answer. All receipts from these production purchases are accounted for, as they were to be
submitted as budgeted line items to be recuperated in a series sale or advertising revenue.


                                                                                              8 of 9
     Case 3:21-cv-00555-AWT Document 17 Filed 07/15/21 Page 16 of 16


21-cv-000555                                                                      Molli & Castoro



18. In Paragraph 20, Plaintiff claims that because of the "unauthorized use of the Plaintiff's
funds and the dissemination of private or defamatory information that did not belong to
Defendants, the Plaintiff's CEO Timothy Pool terminated the Defendants employment on or
about January 7, 2021." As previously stated, neither Castoro nor I received any direct
communication from Pool on January 7 informing us of our termination. Plaintiff claims the
information did not belong to us, despite the fact that I was an authorized administrator to the
MediaTemple account from which I collected said information after discussing this matter at
length with Pool to no avail.


19. In Paragraph 21, Plaintiff claims, access to the bank accounts was terminated on January 8,
2021, but that by then we "had made many unauthorized withdrawals for their own benefit."
Castoro and I deny this allegation. Emails from Bank of America show my access to the bank
account was removed on January 6. The only subsequent purchases that would have been
made were services on auto-bill. Any accidental charges were reversed immediately. By
removing my access to the bank account on January 6, Pool prevented my ability to cancel the
company credit card in my name. By not cancelling the card in my name right away, I believe
Pool may have been attempting to set me up for this allegation of unauthorized withdrawals of
auto-billed services. Pool has continued to ignore my written request as a shareholder for
corporate accounting.


20. Paragraph 22 claims that instead of "addressing the issues presented by Subverse, Inc. and
its' management team, the Defendants have made overt efforts to take over the Plaintiff and its
business through a series of bogus transactions." Stecklow stopped responding to our emails to
try to get these matters addressed, and our relationship with Subverse, Inc. properly severed.
Pool has not addressed these issues, and continues to elude them through disingenuous
maneuvers such as those described above. Instead, he and his brother Chris Pool continue to
push a false narrative that their MediaTemple account had been hacked, while making false and
derogatory statements about Castoro and I. I believe Pool has demonstrated the same bad faith
in these proceedings that he has long exhibited in his personal and professional life extensively
documented in recent reporting from numerous mainstream press and academic outlets.




                                                                                                 9 of 9
